DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements submitted on 08/18/2020, 10/27/2020, and 01/14/2021 have been considered by the Examiner and made of record in the application file.

Response to Amendment
The Examiner acknowledges the receipt of the Applicant’s amendment filed on 11/06/2020.  Claim 10 has been amended.  Claims 1-6, 11, 14-15, and 17 have been canceled.  Claims 7-10, 12-13, 16, and 18 are currently pending in the present application. 

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 11/06/2020, with respect to claims 7-10, 12-13, 16, and 18 have been fully considered and are persuasive.  The rejection of claims 7-10, 12-13, 16, and 18 has been withdrawn. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
18. A method for connecting an installed non-wireless field device to a wireless process communication network, the method comprising:
bringing a wireless process communication adapter within NFC communication range of a wireless gateway;
establishing a connection between an NFC transceiver associated with the wireless gateway and an NFC tag associated with the wireless process communication adapter; 
generating, automatically, a near field communication between the wireless gateway and the wireless process communication adapter to configure the wireless process communication adapter to communicate over the wireless process communication network, wherein the NFC transceiver automatically retrieves an identification of the wireless process communication adapter, and the gateway 
after configuring the wireless process communication adapter, physically coupling the wireless process communication adapter to the field device to retrofit the field device with wireless process communication using the wireless process communication adapter to enable the field device to communicate over the wireless process communication network.

Allowable Subject Matter
Claims 7-10, 12-13, 16, and 18 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 7, the best prior art of record found during the examination of the present application, Brandsma et al. (US 2016/0248738 A1 herein Brandsma), fails to specifically teach, suggest, or disclose the controller configured to, upon detection of the NFC tag associated with the field device, automatically communicate an identification of the field device over the network, automatically retrieve a network join key over the wireless process communication network and automatically provide the retrieved network join key to the field device.

Claims 8-9 depend upon allowable claim 7 therefore these claims are also allowed.

Regarding claim 10, the best prior art of record found during the examination of the present application, Brandsma et al. (US 2016/0248738 A1 herein Brandsma), fails to specifically teach, suggest, or disclose retrieving, with the gateway, automatically over the network, a join key for the wireless field device; providing the join key from the gateway to the wireless field device; wherein providing the identification of the wireless device, retrieving the join key over the network, and providing the join key to the wireless field device occur automatically in response to the detection of the NFC tag.
Brandsma teaches a method for facilitating network joining is disclosed, wherein, while a communication session is active between a network gateway and an NFC device 
Claims 12-13 and 16 depend upon allowable claim 10 therefore these claims are also allowed.

Regarding claim 18, the best prior art of record found during the examination of the present application, Brandsma et al. (US 2016/0248738 A1 herein Brandsma), fails to specifically teach, suggest, or disclose generating, automatically, a near field communication between the wireless gateway and the wireless process communication adapter to configure the wireless process communication adapter to communicate over the wireless process communication network, wherein the NFC transceiver automatically retrieves an identification of the wireless process communication adapter, and the gateway automatically retrieves, over the wireless process communication network, a join key, and automatically provides the join key to the wireless process communication adapter using the NFC connection; and after configuring the wireless process communication adapter, physically coupling the wireless process communication adapter to the field device to retrofit the field device 
Brandsma teaches a method for facilitating network joining is disclosed, wherein, while a communication session is active between a network gateway and an NFC device comprised in or connected to a networkable device, the following steps are performed: the network gateway obtains a first cryptographic key associated with the networkable device; the network gateway encrypts, using said first cryptographic key, a network key associated with a network; the network gateway provides the encrypted network key to the networkable device, such that the networkable device may decrypt the encrypted network key using a second cryptographic key (Abstract).  These teachings of Brandsma differ and fall short of the present application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101.  The examiner can normally be reached on Monday - Friday 8:00 am to 4:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/APRIL G GONZALES/Primary Examiner, Art Unit 2648